DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 (respectively) of prior U.S. Patent No. 10423296. This is a statutory double patenting rejection.
Claims 1-20 of the current application appear to be exact duplicates of the claims that appear in USPN 10423296.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-9 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-9 and 17-18 (respectively) of U.S. Patent No. 11016613.  Please see chart below for claim correspondence.





17/241613
USPN 11016613


1
1


2
2


3
3


4
4


5
5


6
6


7
7


8
8


9
9


10
-


11
-


12
-


13
-


14
-


15
-


16
-


17
-


18
-


19
19


20
20













17/241613, Claim 1
USPN 11016613, Claim 1


1. A method, comprising: generating, by a processing device, a three-dimensional (3D) interface; generating a virtual object in the interface; 
1. A method, comprising: generating, by a processing device, a three-dimensional (3D) interface; generating a virtual object in the interface; 


defining a stimulus of the interface; associating a response with the stimulus, wherein the stimulus includes a first finger of a hand and a second finger of the hand; sensing the stimulus;
sensing a stimulus that is associated with an instruction for the virtual object, wherein the stimulus includes a first end effector and a second end effector;


determining that the stimulus is within a first threshold distance of the virtual object for a first time threshold; determining that the stimulus is outside the first threshold distance of the virtual object for a second time threshold; determining that the first finger is a second threshold distance from the second finger during the first time threshold and the second time threshold;
determining that the stimulus is within a first threshold distance of the virtual object; sensing, as the stimulus is within the first threshold distance of the virtual object, that a spacing between the first end effector and the second end effector is changing; determining that the spacing between the first end effector and the second end effector changed by a threshold amount during a first time threshold; determining that the stimulus is outside the first threshold distance of the virtual object for a second time threshold;


and in response to the stimulus being within the first threshold distance of the virtual object for the first time threshold, the stimulus being outside the first threshold distance of the virtual object for the second time threshold, and the first finger being the second threshold distance from the second finger, executing the response.  
initiating the instruction in response to: the stimulus being within the first threshold distance of the virtual object for the first time threshold; and sensing the spacing between the first end effector and the second end effector is changing; and completing the instruction in response to: determining that the spacing between the first end effector and the second end effector changed by the threshold amount during the first time threshold; and the stimulus being outside the first threshold distance of the virtual object for a second time threshold.








Claims 2-9 and 19-20 of the instant application similarly correspond to claims 2-9 and 17-18 of the aforementioned patent as shown above example of claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell et al. (US Doc. No. 20120287044) discloses a virtual reality system which tracks a user’s movement including determining whether a user is a predetermined distance to a virtual object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694